
	
		II
		112th CONGRESS
		2d Session
		S. 2236
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2012
			Mr. Bennet (for himself,
			 Mr. Hatch, and Mr. Burr) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for the expedited development and evaluation
		  of drugs designated as breakthrough drugs. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Advancing Breakthrough Therapies
			 for Patients Act of 2012.
		2.Breakthrough
			 therapies and fast track products
			(a)In
			 generalSection 506 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended—
				(1)in the heading,
			 by inserting Breakthrough
			 therapies and before Fast;
				(2)by redesignating
			 subsections (a) through (d) as subsections (b) through (e),
			 respectively;
				(3)by inserting
			 before subsection (b), as so redesignated, the following:
					
						(a)Designation of
				a drug as a breakthrough therapy
							(1)In
				generalThe Secretary shall, at the request of the sponsor of a
				drug, expedite the development and review of such drug if the drug is intended,
				alone or in combination with 1 or more other drugs, to treat a serious or
				life-threatening disease or condition and preliminary clinical evidence
				indicates that the drug may demonstrate substantial improvement over existing
				therapies on 1 or more clinically significant endpoints (such as substantial
				treatment effects observed early in clinical development). (In this section,
				such a drug is referred to as a breakthrough therapy.)
							(2)Request for
				designationThe sponsor of a drug may request the Secretary to
				designate the drug as a breakthrough therapy. A request for the designation may
				be made concurrently with, or at any time after, the submission of an
				application for the investigation of the drug under section 505(i) or section
				351(a)(3) of the Public Health Service Act.
							(3)Designation
								(A)In
				generalNot later than 60 calendar days after the receipt of a
				request under paragraph (2), the Secretary shall determine whether the drug
				that is the subject of the request meets the criteria described in paragraph
				(1). If the Secretary finds that the drug meets the criteria, the Secretary
				shall designate the drug as a breakthrough therapy and shall take such actions
				as are appropriate to expedite the development and review of the application
				for approval of such drug.
								(B)ActionsThe
				actions to expedite the development and review of an application under
				subparagraph (A) shall include—
									(i)holding meetings
				with the sponsor and the review team throughout the development of the
				drug;
									(ii)providing timely
				advice to the sponsor regarding the development of the drug to ensure that the
				development program to gather the non-clinical and clinical data necessary for
				approval is as efficient as practicable;
									(iii)involving
				senior managers and experienced review staff, as appropriate, in a
				collaborative, cross-disciplinary review;
									(iv)providing timely
				interactive communication with sponsors;
									(v)assigning a
				cross-disciplinary project lead for the Food and Drug Administration review
				team to facilitate an efficient review of the development program and to serve
				as a scientific liaison between the review team and the sponsor; and
									(vi)taking steps to
				ensure that the design of the clinical trials is as efficient as practicable,
				when scientifically appropriate, such as by minimizing the number of patients
				enrolled in the trial and the duration of the trial and considering
				alternatives to the traditional multi-phase, sequential development approach,
				designed to abbreviate, consolidate, and condense clinical trials and
				studies.
									;
				(4)in subsection
			 (e)(1), as so redesignated, by inserting breakthrough therapies
			 and after applicable to; and
				(5)by adding at the
			 end the following:
					
						(f)Guidance;
				amended regulations
							(1)In
				general
								(A)GuidanceNot
				later than 18 months after the date of enactment of the
				Advancing Breakthrough Therapies for Patients
				Act of 2012, the Secretary shall issue draft guidance on
				implementing the requirements with respect to breakthrough therapies,
				accelerated approval, and fast track products as set forth in subsections (a)
				through (c), as amended by the Advancing
				Breakthrough Therapies for Patients Act of 2012. After an
				opportunity for public comment and not later than 2 years after the date of
				enactment of the Advancing Breakthrough
				Therapies for Patients Act of 2012, the Secretary shall issue
				final guidance.
								(B)Amended
				regulationsNot later than 2 years after the date of enactment of
				the Advancing Breakthrough Therapies for
				Patients Act of 2012, the Secretary shall amend the applicable
				regulations under title 21, Code of Federal Regulations, as may be necessary to
				implement the requirements under subsections (a) through (c), as amended by the
				Advancing Breakthrough Therapies for Patients
				Act of 2012.
								(2)RequirementsGuidance
				and regulations promulgated under this section shall—
								(A)distinguish
				between products that may qualify for—
									(i)treatment as a
				breakthrough therapy;
									(ii)treatment as a
				fast track product;
									(iii)accelerated
				approval; and
									(iv)a combination of
				all of the designations described in clauses (i) through (iii); and
									(B)specify the
				actions the Secretary shall take to expedite the development and review of a
				breakthrough therapy pursuant to such designation under 506(a)(3), including
				updating good review management practices to reflect breakthrough
				therapies.
								(g)Independent
				reviewNot later than 3 years after the date of enactment of this
				Act, the Secretary shall, in conjunction with other planned reviews, contract
				with an independent entity with expertise in assessing the quality, efficiency,
				and predictability of biopharmaceutical development and regulatory review
				programs to evaluate the manner by which the Food and Drug Administration has
				applied the processes described in the section, as amended by the
				Advancing Breakthrough Therapies for Patients
				Act of 2012, and the impact of such processes on the development
				and timely availability of innovative treatments for patients affected by
				serious or life-threatening conditions. Such evaluation shall be completed not
				later than 4 years after the date of enactment of the
				Advancing Breakthrough Therapies for Patients
				Act of 2012 and shall be made publicly available upon
				completion.
						(h)ReportBeginning
				in fiscal year 2013, the Secretary shall annually prepare and submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, and make
				publicly available, with respect to this section for the previous fiscal
				year—
							(1)the number of
				drugs for which a sponsor requested designation as a breakthrough
				therapy;
							(2)the number of
				products designated as a breakthrough therapy; and
							(3)for each
				breakthrough therapy approved in the fiscal year—
								(A)the point in the
				drug development and review process at which such breakthrough designation
				occurred;
								(B)the total time
				from designation as a breakthrough therapy, including the total time to review
				and act on an application designated as a breakthrough therapy, to approval of
				the drug; and
								(C)the number of
				breakthrough therapies approved on the first review out of the total number of
				such therapies so
				approved.
								.
				(b)Conforming
			 amendmentsSection 506B(e) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 356b) is amended by striking section
			 506(b)(2)(A) each place such term appears and inserting section
			 506(c)(2)(A).
			
